DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/14/2022 has been entered.  Claims 2-3, 8-9, and 13-14 have been cancelled.  Claims 1, 4-7, 10-12, and 15-18 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments regarding Davis, the positioning of the RO and ED, and the mapping of the separator, are not commensurate in scope with the rejection of record.  Examiner agrees that Davis does not teach both separator and concentrator as claimed, and as such the rejection of record relied upon combination with Raman to provide an improvement e.g. in the form of an NF separation upstream of the ED.  The RO unit taught by Davis represents the desalination module as claimed, whose reject stream represents the brine further treated in the instant claimed system.  Such brine in the proposed combination would then be processed by NF as suggested by Raman (where Raman also teaches acting on an RO reject in a recirculation configuration, see e.g. Figure 1 and retentate (310) which is fed from RO unit (300) back to NF unit (100)) to produce a permeate and a retentate, the permeate being fed to the ED unit as a concentrator (both Raman and Davis teach ED units, see e.g. ED unit 200 of Raman).  From there, both Raman and Davis teach sending ED diluate stream back to the RO membrane.  Examiner agrees that Davis does not, alone, teach the configuration of the instant invention, however such configuration (employing NF upstream of a concentration step, said NF receiving RO brine and producing a permeate to provide to a concentrator) would have been obvious over the combination of Davis and Raman as set forth in the rejection of record.
Applicant’s arguments regarding the presence of an existing desalination plant as well as a separate set of supplemental systems does not appear to be commensurate in scope with the claims.  It is unclear what structural requirements are intended or how the claims would be limited by such a configuration.  Further, it is not clear why the teachings of Raman would be incompatible with such a system; examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments regarding the benefits of NF and the like (compared to ED or otherwise) are not commensurate in scope with the rejection of record, at least as it applies to the combination of Davis and Raman, in which the proposed combination does employ NF e.g. for separation of monovalent salts and divalent salts for the sake of hardness removal, improvement of salt purity, etc.  If applicant’s discussion is intended as an allegation of unexpected results, see MPEP 716.02 for the considerations associated therewith; at minimum there must be a nexus between the alleged unexpected result, any evidence supporting such result, and the scope of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 10-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davis (Zero Discharge Seawater Desalination…, US Department of the Interior/Universeity of South Carolina Research Foundation) and Raman (WO 2013/023249 A1) in view of Martez et al (WO 2013/033841 A1).
	With respect to claim 1, Davis teaches various embodiments of zero-liquid discharged processes for recovery of minerals from SWRO desalination brines [pgs. 1-2], including embodiments [Fig. 4] with a desalination module in the form of an RO membrane module, a membrane brine concentrator in the form of an electrodialysis module, and a crystallizer downstream of the membrane brine concentrator to produce e.g. dry sodium chloride salt [pg. 2, “NaCl in the ED brine is recovered by crystallization after
concentration by evaporation.”] as well as a bittern stream which can thereafter be stripped of bromine [pg. 2, “The bromine-rich bittern that remains after NaCl recovery would be treated with chlorine (Cl2) to oxidize Br-  ions to Br2. The Br2 would be stripped from the bittern by air, steam, or vacuum.”].  The system provides for recirculation of at least a portion of the ED diluate i.e. lower concentration saltwater back to the RO feed.  Davis essentially differs from the instant claims in that Davis does not discard a portion of the RO reject stream, and does not employ a separator between the desalination module and the brine concentrator to separate monovalent ions from multivalent ions.

    PNG
    media_image1.png
    313
    593
    media_image1.png
    Greyscale

	Raman teaches a process for producing sodium chloride brine from seawater by nanofiltering the seawater to remove a majority of the divalent ions from the seawater, and then purifying the nanofiltration permeate to produce a high quality sodium chloride brine through a process of electrodialysis [Abs].  This allows for a reduction in the required amount of reagents typically used for brine purification pg. 3 lines 19-30] and allows for improved water recovery [pg. 4 lines 15-26].  The feed may be derived partially or totally from an RO retentate stream, where the RO itself may act on the ED diluent stream, i.e. the system may recycle the ED diluent in the manner suggested by the instant claimed invention [pg. 6 line 10-pg. 7 line 6].  The sodium chloride brine may further be treated by evaporation and crystallization to produce a high purity dry product [pg. 25 lines 23-28].  The nanofiltration retentate maybe discharge e.g. to a source such as the sea [pg. 10 lines 1-4].  Raman essentially differs from the instant claims in that Raman is silent to the presence of a bitterns stream, or to discharge of a portion of the RO retentate.
	It would have been obvious to one of ordinary skill in the art to modify Davis’ taught system to include a nanofiltration step as in Raman to gain the benefit of enhancing the recovery of purified sodium chloride through removal of at least a portion of the divalent ions upstream of the electrodialysis purifier, in particular because Davis already recognizes the scaling risks of hardness species on the ED system [pgs. 27-28].  Similarly, it would have been obvious to one of ordinary skill in the art to modify Raman’s taught process to include a bitterns removal and processing as in Davis to gain the benefit of allowing for recovery of bromine.
	The combined system of Davis and Raman teaches as above but is silent to discarding a portion of the RO retentate i.e. not feeding it to NF or ED or the like.  However, Martez teaches modular systems including systems with NF treating RO reject streams for water treatment [Abs] and brine concentration/crystallization and the like, and teaches that in cases where the NF membrane capacity is not sufficient to handle the entire RO reject stream, a portion of the RO reject may be directed to a waste tank (36) (which may also receive NF reject) [pg. 20 lines 1-7, Fig. 1; pg. 18 lines 7-10].  It would have been obvious to one of ordinary skill in the art to provide at least the capability to direct at least a portion of the desalination brine in the combined system of Davis and Raman directly to a waste process as in Martez, to be combined e.g. with NF waste, in order to ensure that the capacity limits of the NF system are respected.
	With respect to claim 4, Davis suggests that thermal crystallizers are conventional for the art [pg. 6] and specifically teaches the salt recovery step as involving evaporation [Fig. 1] such that thermal crystallization is implicit or at minimum obvious.
	With respect to claim 6, see the rejection of claim 1 above.  As discussed above, at least Davis discusses the use of what may be considered a post-clarifier in the form of a bromide removal section.  If the claim language is intended to require that this is present to act on NaCl brine rather than bitterns, then at minimum such configuration would have been obvious because, as in Raman, high quality sodium chloride brine may itself be a valuable product (e.g. without requiring a crystallization step) e.g. for use in chlor-alkali membrane cells in sodium hydroxide production plants.  As such, further purification of the ED concentrate (a high quality sodium chloride brine) to remove bromine as suggested by Davis would have been obvious.
	With respect to claim 7, as above at least Davis suggests bromide removal.
	With respect to claim 10, as above providing at least a portion of the ED brine to a crystallizer to produce a solid product and bitterns is already suggested by Davis and/or Raman.
	With respect to claim 11, Raman teaches that the NF reject may be subjected to mineral recovery e.g. to recovery magnesium or calcium [pg. 18 lines 6-10].  Similarly, Martez teaches that the combined reject stream from waste tank (36) may be subjected to recovery processes [pg. 20 lines 5-7].
	With respect to claim 12, see the rejection of claim 1 above.  The claimed process steps would have been obvious over the combination of Davis and Raman in view of Martez as discussed above.
	With respect to claim 15, Davis suggests that thermal crystallizers are conventional for the art [pg. 6] and specifically teaches the salt recovery step as involving evaporation [Fig. 1] such that thermal crystallization is implicit or at minimum obvious.
	With respect to claim 17, as above Davis and Raman both teach electrodialysis (and, in the proposed combination e.g. as in the system of Raman, this acts on the NF permeate) which may be considered a membrane concentration process.  An alternative ground of rejection is provided later in this action.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davis and Raman in view of Martez et al, further in view of Leverenz (US 4,603,033).
	Davis and the rest teach as above.  Davis teaches that evaporation ponds can be considered as part of a ZLD process when climate and land availability permit [pg. 7].  See further Leverenz, which teaches that solar ponds of various construction represent common, conventional means of crystallizing sodium chloride brines for recovery [Abs, Col. 1 lines 5-30] and teaches improved harvesting structures and practices for such ponds to enhance efficiency, including steps such as maintenance of a layer of brine over the salt to mitigate weather effects on the recovery of the product.
	It would have been obvious to one of ordinary skill in the art to employ a solar pond for salt concentration and recovery because, as in Davis, such means are known in the art as useful for ZLD processes including for salt recovery and, as in Leverenz, improvements to mitigate risks such as weather can be designed and carried out.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davis and Raman in view of Martez et al, further in view of Lienhard et al (US PGPub 2019/0062189 A1).
	Davis and Raman teach as above, including concentration via electrodialysis (which may be considered a membrane concentration process).  They are silent to specific processes such as osmotically assisted reverse osmosis (OARO).
	However, Lienhard teaches a desalination system to concentrate a brine and recover purified water, which includes a monovalent-selective electrodialysis system [Abs] i.e. acting on a reject stream of an RO membrane [0034, Fig. 1] and feeding a monovalent-enriched stream to a downstream element for e.g. crystallization.  Lienhard further teaches that the concentrate brine output from the electrodialysis system (14) may be further concentrated by various means, including by osmotically assisted reverse osmosis [0051].
It would have been obvious to one of ordinary skill in the art to modify the combined system of Davis and Raman, which features e.g. softening via electrodialysis, to further include a concentration step before crystallization because, as in Lienhard, concentration processes such as OARO may be useful for processing a concentrated monovalent brine from an electrodialysis system in a desalination application, particularly for reducing liquid discharge.  Further, as discussed in the prior rejections, in view of Raman it would be recognized that a concentrated, high quality sodium chloride brine may have value as a product on its own, even without crystallization of the entire fraction, such that further concentration and purification via OARO would have been obvious before effecting mineral recovery.
In such a case, OARO would represent a membrane concentration and would ultimately act on the permeate e.g. NF permeate (with intervening electrodialysis) in the proposed combination, rendering the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777